Citation Nr: 0509430	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969 and from May 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for PTSD.

The de novo claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2001, the RO readjudicated the veteran's claim 
of entitlement to service connection for PTSD pursuant to the 
passage of the Veteran's Claims Assistance Act of 2000 
(VCAA).  The RO confirmed the previous denial and the veteran 
did not appeal.  

2.  Evidence submitted since the August 2001 rating decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final August 2001 determination 
wherein the RO denied reopening the veteran's claim of 
entitlement to service connection for PTSD is new and 
material, and the veteran's claim for that benefit is 
reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.302, 20.1103 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, reopening his claim of service connection for PTSD.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of this aspect of the 
claim.  

Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  An RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it; 

(1) was not of record at the time of the last final 
disallowance of the 
claim and is not merely cumulative of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board notes that 38 C.F.R. § 3.156 
was recently amended, and that the standard for finding new 
and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed in 2002, the new criteria 
apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

Analysis

Historically, the RO denied the veteran's claim of 
entitlement to service connection for PTSD in an August 2000 
rating decision.  His claim was readjudicated in August 2001 
pursuant to the passage of the VCAA.  The RO confirmed the 
previous denial.  The veteran did not appeal and the August 
2001 decision became final.  38 C.F.R. §§ 20.200, 
20.201, 20.302.  The veteran filed his request to reopen the 
claim in October 2002.

The evidence, which was of record at the time of the August 
2001 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD, is reported in 
pertinent part below.  The RO denied the veteran's claim on 
the basis that the veteran failed to provide a stressor 
statement, which would have enabled it to attempt 
verification of the asserted in-service stressors.

Service medical records were negative for complaints of or 
diagnoses of PTSD.  In the veteran's June 1978 Report of 
Medical History he reported depression and excessive worry; 
however, the corresponding Report of Medical Examination was 
devoid of any diagnoses of a psychiatric disorder, to include 
PTSD.  

The veteran's service personnel records revealed the veteran 
was awarded the Vietnam Service Medal, the National Defense 
Service Medal, the Vietnam Cross of Gallantry with Palm, and 
the Vietnam Campaign Medal.  The DD-214 for the period of 
service from October 1966 to November 1969 showed the veteran 
had foreign service in Vietnam.  His military occupational 
specialty was listed as a Clerk Typist.  

The DD-214 for the period of service from May 1974 to May 
1977 indicated that the last overseas area was Thailand.  His 
military occupational specialty (MOS) was listed as Aircraft 
Repair Parts Specialist and Armor Crewman.  The DD-214 for 
the period of service from May 1977 to August 1978 revealed 
the veteran had service in Vietnam from January 1968 to 
January 1969.  

VA outpatient treatment records dated between 1991 and 2000 
contain treatment for dysthymic disorder and depression.  The 
veteran was first diagnosed with PTSD in 1998.

Additional service personnel records show the veteran was a 
Tank Crewman in February 1978 in Fort Carson, Colorado.  
These records indicate the veteran was stationed in Thailand 
between January 1968 and January 1969.

Additional evidence associated with the claims folder after 
August 2001 is reported in pertinent part as follows.  VA 
outpatient treatment records dated in October 2002, reveal 
the veteran reported the following in-service stressors: 
witnessing three marines tied to a tree with no heads and 
decomposing; holding a 12 year old Viet Cong girl under water 
until she drowned; killing 11 people in Vietnam; cutting the 
throat of an enemy soldier; cutting the head off of an enemy 
soldier; seeing bloating and decomposing bodies; 
participating in the Tet Offensive; and being responsible for 
body recovery.

In his August 2003 substantive appeal, the veteran further 
indicated that he was in B Co., 1st Bn, 25th Infantry at Chu 
Lai.  He also stated that he participated in Operation Clean 
Sweep in 1968 to 1969.  He recalled his unit coming upon the 
bodies of three marines who were tied to a tree and had their 
heads and hands chopped off.

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  As 
stated in the factual background section above, the RO in its 
August 2001 rating decision discussed the lack of asserted in 
service stressors. The "new" evidence of record contains at 
least two reports of in-service stressors, one contained in 
VA outpatient treatment records dated in October 2002 and the 
other in the August 2003 substantive appeal.  

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim, i.e. asserted in-service stressors.  The 
evidence is not considered cumulative or redundant of the 
evidence of record at the time of the 
final August 2001 RO rating decision.  Therefore, the 
veteran's claim of entitlement to service connection for  
PTSD is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened, and the appeal is granted to this extent only.




REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. 
§§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In the instant case, the veteran's de novo claim of 
entitlement to service connection for PTSD must be remanded 
for compliance with the notice and duty to assist provisions 
of the VCAA.  The veteran claims he is entitled to service 
connection for PTSD.  Service connection for PTSD requires a 
diagnosis of the disorder; credible supporting evidence that 
the claimed in-service stressful events actually occurred; 
and a link, as established by medical evidence, between 
current symptoms and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).

In VA outpatient treatment records dated in October 2002 and 
in his August 2003 substantive appeal, the veteran reported 
several stressors associated with his PTSD.  In October 2002, 
the veteran asserted the following in-service stressors 
resulted in PTSD: witnessing three marines tied to a tree 
with no heads and decomposing; holding a 12 year old Viet 
Cong girl under water until she drowned; killing 11 people in 
Vietnam; cutting the throat of an enemy soldier; cutting the 
head off of an enemy soldier; seeing bloating and decomposing 
bodies; participating in the Tet Offensive; and being 
responsible for body recovery.

In his August 2003 substantive appeal, the veteran further 
indicated that he was in B Co., 1st Bn, 25th Infantry at Chu 
Lai.  He also stated that he participated in Operation Clean 
Sweep in 1968 to 1969.  He recalled his unit coming upon the 
bodies of three marines who were tied to a tree and had their 
heads and hands chopped off.

There has been inadequate development of the veteran's claim 
based on the evidence already of record.  Specifically, 
attempts have not been made to verify the asserted in-service 
stressors.  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
official records, including recognized military combat 
citations, or other supportive evidence. If VA determines 
that the veteran engaged in combat with the enemy and an 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

If however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

A remand is necessary to attempt verification of the 
stressors, to include verification of whether the veteran 
engaged in combat with the enemy.  VBA AMC should first 
request from the veteran a comprehensive statement regarding 
the asserted in-service stressors.  In addition to a detailed 
description of the events, the veteran should be asked to 
provide the dates, locations, and units of assignment where 
the asserted in-service stressors occurred.  Once the 
information is received, VA should review the file and 
prepare a summary of all the claimed stressors.  This summary 
must be prepared whether or not the veteran provides 
additional information as requested above.  The summary and a 
copy of the veteran's DD-214 and any service personnel 
records associated with the claims folder should be sent to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and/or the appropriate record depository.   

The Board notes there has been some confusion as to where the 
veteran was stationed between January 1968 and January 1969.  
Attempts should be made to clarify the veteran's duty station 
during this period of time from the National Personnel 
Records Center (NPRC), USASCRUR and/or the appropriate record 
depository.  Service personnel records indicate the veteran 
was assigned to the 31st Field Hospital USARPAC between 
September 1968 and October 1968.  The aforementioned record 
depositories should also be asked where this hospital was 
located during the delineated time period.

The Board's review of the record also discloses that VA did 
not afford the veteran an examination in connection with his 
claim on appeal.  Accordingly, it is necessary under the VCAA 
for the veteran to be examined for the purpose of having a 
medical specialist express an opinion as to whether the 
veteran currently suffers from PTSD as a result of his active 
duty service.  38 U.S.C.A. § 5103A(d).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. This veteran is seeking service 
connection for PTSD.  
VBA AMC should request from the veteran a 
comprehensive statement regarding the 
asserted in-service stressors.  In 
addition to a detailed description of the 
events, the veteran should be asked to 
provide the dates, locations, and units 
of assignment where the asserted in-
service stressors occurred.  The veteran 
should be advised that this information 
is necessary to verify the asserted 
stressors and that he must be as specific 
as possible so an adequate search can be 
conducted.

3.  VBA AMC should attempt clarification 
of the veteran's duty station between 
January 1968 and January 1969 from the 
NPRC, USASCRUR and/or the appropriate 
record depository.  Service personnel 
records indicate the veteran was assigned 
to the 31st Field Hospital USARPAC 
between September 1968 and October 1968.  
The aforementioned record depositories 
should also be asked where this hospital 
was located during the delineated time 
period.

4.  Once the information outlined in 
paragraph 2 above is received from the 
veteran, VBA AMC should review the file 
and prepare a summary of all the claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides 
additional information as requested 
above.   Then VBA AMC should prepare a 
letter asking USASCRUR to provide any 
available information, which might 
corroborate the veteran's asserted in-
service stressors.  Please provide 
USASCRUR with the following: a copy of 
the aforementioned summary; copies of the 
veteran's DD-214s; and any service 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

5.  Only after the development requested 
in paragraphs 1 through 4 is completed, 
VBA AMC should then arrange for the 
veteran to be examined by a psychiatrist 
in order to evaluate any present mental 
disorders, including PTSD.  The examiner 
should review all pertinent records in 
the claims file, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any current 
diagnosis of PTSD is related to that 
credible/verified stressor.  Furthermore, 
the examiner should make a finding as to 
the extent, if any, of social and 
industrial impairment currently 
attributable to the veteran's overall 
psychiatric disability, if any.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the de novo claim of 
entitlement to service connection for 
PTSD. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


